Citation Nr: 0925006	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2007 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

The preponderance of the evidence indicates that the 
Veteran's anxiety and depressive disorder is related to his 
active service.


CONCLUSION OF LAW

An anxiety disorder with major depression was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

With respect to crucial element concerning a nexus between a 
current disability and service, this is a medical question as 
to which neither the Board nor the appellant is competent to 
comment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay person 
without medical training is not competent to comment on 
medical matters]. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review, the Board finds that the Veteran's anxiety 
disorder had its onset during service.  The Board observes 
that the September 2008 medical opinion by a VA psychiatrist 
indicates that the Veteran's anxiety and subsequent 
depressive symptoms, which have been chronic since discharge, 
appear to be connected to the Veteran's active service.  The 
examiner additionally indicates that the Veteran's diagnosis 
of an immature character disorder in 1975 was unconvincing 
and that the symptomatology reported at that time was 
consistent with the Veteran's current diagnoses of anxiety 
and depression.  He diagnosed generalized anxiety disorder 
and major depression.  Thus, as the preponderance of the 
medical evidence of record supports the Veteran's contentions 
that his current anxiety and depressive disorder is related 
to his active service, the benefits sought are granted. 


ORDER

Entitlement to service connection for anxiety disorder with 
major depression is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


